Case 1:18-cv-10506-ADB Document 298-1 Filed 03/11/21 Page 1 of 7




                        Exhibit A
Case 1:18-cv-10506-ADB Document 298-1 Filed 03/11/21 Page 2 of 7
Case 1:18-cv-10506-ADB Document 298-1 Filed 03/11/21 Page 3 of 7
Case 1:18-cv-10506-ADB Document 298-1 Filed 03/11/21 Page 4 of 7
Case 1:18-cv-10506-ADB Document 298-1 Filed 03/11/21 Page 5 of 7
Case 1:18-cv-10506-ADB Document 298-1 Filed 03/11/21 Page 6 of 7
Case 1:18-cv-10506-ADB Document 298-1 Filed 03/11/21 Page 7 of 7
